                       Case 1:19-cv-07180-PKC
                       Case 1:19-cv-07180-PKC Document
                                              Document 26
                                                       25 Filed
                                                          Filed 09/15/20
                                                                08/18/20 Page
                                                                         Page 11 of
                                                                                 of 11




                                           RAAB, STURM                 & GANCHROW, LLP
                                                                COUNSELORS AT LAW
                                                        2125                       100
                                                                CENTER AVENUE, SUITE
                                                          FORT LEE, NEW JERSEY 07024
                                                                Tel: (201)292-0150
         RONALD RAAB*                                           FAX: (201)292-0152
         IRAA. STURM***
         ARID. GANCHRow*                                                                                              MAURA E. BREEN**
                                                                                                                      SAMUEL R. BLOOM****



    • ADMITTED IN NY ANO NJ
 u ADMITTEDINNVANOCT
u       ADMITTED IN NY AND FLA




                                                                                                                       µ/
    •

** 0 ADMITTED IN NY, NJ AND MD                                                                 August 18, 2020
                                                                                               p _j-              ~                   tf//4J{2)
The Honorable P. Kevin Castel                                                                  f~                                     _-~..-./
United States District Judge                                                 ,....../;;;r~ _    _.-,r;::,,,.. ~ ~                 - -·
SouthemDistrictofNewYork                                                     /Y-vc.                                              ~(
                                                                                                                r -o- ,__.--* ~
                                                                                               ~~-v,~~
United States Courthouse                                                          ~                    ,
500 Pearl Street                                                                           p;;;, ~               ~ _/4,<;
NewYork,NewYork10007                                                                    v,rvvvr                       ~v         .F         .rF'O
                                                                                                                     I            f) {;"vvh

                                                                                                                                  ;. /') _
                                                                                                                          >½/?_?!to-
Re:
                                                                                               . . · · ;,· · ·•· . · ·.·.{).-.
                                                                                      ...·.... c)
                   Building Service 32BJ Health Fund, et al. v. Team Clean, In. c.'.6.-.-.·
                   S.D.N.Y. Docket No. 19-CV- 7180 (PKC)                . ··         -/~         . ~    / /~                                     r:c7
                                                                                                                               [)' J_j
Dear Judge Castel,                                                                              ::--:::-•
                                                                                                            /
                                                                                                                 t/;;;:;/-/'19
                                                                                                                      /             _/ s· ..2.0
       The undersigned is counsel for Plaintiffs in the abov:captioned matter. Please a2pt the
following response to the Court's order of this date and a request that the action be dismissed.

        The parties have resolved the matter pursuant to a settlement, the terms of which were
agreed to be confidential. Counsel who appeared for Defendant is no longer affiliated with the
Defendant and I am not able to obtain a consent for dismissal pursuant to FRCP 41 (a)(I).

       As the matters have been resolved, the plaintiffs do not oppose the dismissal of the case
and so request that the Court dismiss the action pursuant to FRCP 41(a) (2).

                                                                                Respectfully submitted,
                                                                                S/ Ira A. Sturm
                                                                                IraA. Sturm

cc:               Paul Friedman (By Email: Paul.Friedman@jacksonlewis.com)
                  Malcolm Ingram (By Email: Malcolm.Ingram@jacksonlewis.com)
                  Syreeta Moore (By: ECF)
